ATTACHMENT B

Index of Social Media Posts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post # Date Post
>: Brazie
of) Like @ Share
ey ee...
tinw
roi
2 Dec. 16, 2016
FBI agrees with CIA assessment that Russia wanted to
help Trump win fb.me/1dfzNSSSu
3 Jan. 12, 2017 a "Mr. Comey said he couldn't discuss any investigations.” ++ £2 2
] This post only appears m defendant’s motion, Am. Mot. at 12, not in the composite

exhibit.

 
 

Mar. 2, 2017

If HRC had won, and Russians had hacked the RNC and
released their emails leading up to her win, and
members of... ne/8uU5Qaqlimp

 

Mar. 3, 2017

1 Like

TRUMP, PUTIN, AND THE NEW COLD WAR

What lay behind Russia’‘s interference in the 2016
election—and what lies...

reegt®trepae
eee eee ee

 

Trump, Putin, and the New Cold War

erference he 2016 election—anxc hat lies ahea

 

 

 

Mar. 3, 2017

 

Senators Lindsey Graham and SheldonWhitehouse Meet With FBI Director
Comey on Russia Query

= Mar 3,2017

“S.C. Republican says...

2 tl 1

 

 
 

May 17, 2017

Appointment of Special Counsel

 

Jul. 14, 2017

 

"Fox News keeps pushing excuses for Trump Jr.'s
collusion with Russia that are just really, really bad."

 

Jul. 15, 2017

 

Trump campaign paid firm of lawyer representing
Trump Jr. before emails were made public

 

 

 

Aug. 13, 2017

 

 

Marched by 45's hotel...and the crowd went boooooolll Then
yelled shame, shame, shame as we walked by!

 

WwW

 
 

 

 

 

 

 

 

“Quick question for the #KlanPresident and the 64% of
Republicans who agree with his remarks and behavior
over... fb.me/1sBOF
2
es «
1 Oct 15, 2017 "Kansas tried a tax plan similar to Trews: s. It failed.”
Every day we wake up to more foolishness from this
admin. He lies. Then the people that work for him have
to... 1 tUl
3
a )
13 Oct. 29, 2017 Zz Could change tomorrow, but for right now, this matters:

 

 

“The drop for Trump has come from independents (who...

 

 
 

  

 

  

 

 

14 | Nov. 5, 2017 a

Leaked documents show Trump aide concealed ties to Putin cronies

Leaked documents show Trump aide concealed ties to Putin cronies
tl ,

15 | Nov. 5, 2017 Frc rrrtt—“(t;w®tstC

“Protestors troll amp with * ‘Welcome to Konya” signs during Hawaii visit

M SIs

16 Nov. 11, 2017

 

 

 

“An incomplete list...

Mueller: lying
Comey: lying
Obama: lying
Clinton: lying
ReGETa UCgES: ying
His sex..

1 5 Li

 

 
 

 

 

 

 

 

 

17 Jan 13, 2018 Gotta love it! 2D y
“The word “shithole” is being projected onto Trump's DC hotel.”
18 Jan 20, 2018 = eee
Opinion | What's so extremely, uniquely wrong about Trump's presidency
|
19 Jan 31, 2018
FBI expresses ‘grave concerns’ about House GOP memo
20 Mar 22, 2018

 

 

 

 

 
 

21

Apr 25, 2018

Cohen pleading the 5th. There's a snark comment about pleading the
(forty)Sth in my head that | just can’t articulate. You get the picture though.

 

 

Cohen to plead the Fifth in Stormy Daniels lawsuit

 

22

Jun 14, 2018

+

Behold, the candidate of the party of family values and Jesus!
MAGaspA

it's all because Donald Trump was the Christopher Columbus for me,” Hof
told the Associated Press in a... ews!

 

 

23

 

Nov 2, 2018

 

“Why do they stick with Trump?” Wong asked during the panel. “Because
Trump's immigration agenda is the white evangelical immigration agenda. |
think that has become very clear.’

  

 

 
 

24

Dec 11, 2018

 
  
    

venty yee

   

a

o, when it was Bill Clinton accused of obstruction of justic
Hatch demanded that Congress remove the sitting president from office...

 

Asked about allegations against Trump, senator says, ‘| don't care’

elreve e eve ea 3 ena rexynress wholesale

 

Jan. 25, 2019

Defendant arrested

 

 

 

Jan 25, 2019

 

 

 

3rought to you by the lock her up peanut gallery

 

All The Criminal Charges To Emerge From Robert Mueller's Investigation

'

 

 
 

26

Jan 30, 2019

Bakari Sellers ©) @Baka er ;
Roger Stone has yall talking about reviewing use of force guidelines

 

t Roger Stone!!! Think about that

 

27

Feb 28, 2019

In his press conference 45 said M Cohen lied a lot
during his testimony, but told the truth when he said he
had no knowledge/evidence that 45 colluded with
Russia. Then 45 said since Cohen lied about
everything... facebook.com/1236360242/pos...

 

 

28

 

Mar 24, 2019

 

gnoring the numerous indictments, guilty pleas, and convictions of people
n 45's inner-circle, some Republicans are asserting that the Mueller
nvestigation was a waste of time because he hasn't found evidence of...

T

 

 
 

29

Apr 11, 2019

 
  

Apr 11, 2019
The former White House counsel was reportedly investigated by special
counsel Robert Mueller before the case was referred to the Southern District

of New York and...

 

Ex-Obama counsel indicted for false statements, concealing Ukraine

Ahite

2 House c

    
 

cted

    

 

 

30

 

May 16, 2019

 

 

Flynn told Mueller people tied to Trump and Congress tried to obstruct
probe

 

 

10

 
 

31

May 29, 2019

 
   

After that investigation, if we had confidence that the president clearly did
not commit a crime, we would have said that,” Mueller said.

 

ler: Charging president with a crime was ‘not an option we could

 

public comment

 

eal estigation su inding Preside imp an

 

 

32

 

Jun 13, 2019

 

 

Republican blocks bill requiring campaigns to alert FBI
to foreign offers of assistance

Republican blocks bill requiring campaigns to alert FBI to forei..

ace re no reaquiremer sre overhroad " Ser archa>

 

 

11

 
 

 
  

Jul 2, 2019 we
Victory! I'm so proud of the many partner organizations who led this fight
through the legal system and grassroots advocacy.

60644

33 July 2, 2019?

 

Trump administration drops citizenship question from 2020 census
The Trump administration said Tuesday it was dropping a citizenship
question from the 2020 census, days after the Supreme Court ruled

& thehill.com

 

34 | Aug 2, 2019 SS «2.0 2 2019

Then stop being racists. Co-signing and defending a racist and his racist
rhetoric makes you racist. Point blank.

 

TRUMP &

Are Not
RACIST

 

We're All Tired of Being Called Racists

 

f ay if
pS

   
   

 

 

 

 

 

2 This post only appears in defendant’s motion, Am. Mot. at 13, not in the composite
exhibit.

12

 
 

35

Aug 25, 2019

Po Aug <2 : 17 :

The banner says “help make America great again”.

Will the MAGA crowd denounce or condone this affiliation?

Se Spectrum News RDU @ @SpecNewsRDU - Aug 24, 2019
Today, in Hillsborough, there was a ku klux klan rally outside of the
courthouse.

0:04 1.1M views

 

 

Sept 12, 2019

Jury Questionnaires completed

 

 

 

Nov. 5, 2019

 

Trial begins

 

13

 
 

36

Nov 10, 2019

 

A plea from 33 writers: Please use language that will clarify the issues at

hand.

Please stop using the Latin phrase “quid pro quo” regarding the
impeachment inquiry. Most people don’t understand what it..

 

 

 

37

 

Nov. 12, 2019

 

Clinton says she is being urged by ‘many, many, many people’ to run in

YA0YA0)

Clinton says she is being urged by ‘many,

many, many people’ to run i...

mer secretary of state

 

 

14

 
 

38

Nov 13, 2019

 

 

 

39 | Nov 13, 2019 Nov 13, 2019
Tennessee inks $2.5 million contract with Florida company to manage
voucher payments
Tennessee inks $2.5 million contract with Florida company to manage...
T c ‘ Nallet tc > nent and application
Nov 14, 2019
40 Nov 14, 2019 as

 

 

Congratulations to Memphis City Councilwomen-elect Rhonda Logan and
Michalyn Easter-Thomas for City Council District 7!

Thank you Districts 1 and 7 for trusting Black Women!!

113

 

 

 
 

4l

Nov 14, 2019

Had my head down and missed this!!

Kentucky—go big blue—and I’m not talking about your raggedy SEC
schoo!!

Matt Bevin concedes Kentucky governor's race

 

 

42

 

Nov 15, 2019

 

 

9VUq fe facebook.com/story.php?stor...

3:14 AM - Nov 15, 2019 - Facebook

 

16